Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1-13 have been canceled. A continuation Application claims 14-33 presented for examination and are allowed.
Allowable Subject Matter
Claims 14-33 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance: 
            When interpreting the current independent claims, in light of the Specification filed on 12/18/2020, the claimed invention is patentably distinct from the prior art of record. In particular, the prior art of record individually or in combination does not disclose or fairly suggest the method of storing social signal data based on social signals published using social media accounts, the social signal data includes first information, that includes content of the social signals and second information that is different than the first information. The second information includes metadata explicitly linking reply social signals of the social signals to root social signals of the social signals. Additional social signal data is generated using the social signal data. Conversations are identified in the social signals using second information, where the conversations are based on the metadata. A user interface is identified that is arranged to display metrics about the multiple conversation streams, includes the accumulated counts. The advantage of this method is that the social analytic system efficiently derive more accurate quantitative analytics by uniquely identifying and analyzes the social signals that are most relevant to the social network performance of a particular entity and therefore, the prior art of record does not disclose or fairly suggest the limitations of independent claim 14 “wherein, responsive to the grouping using the 
           The closest prior art of record found are Brezina et al. (US. Pub. No. 2009/0106676 A1) which discloses in Para. [0039] the communications displayed on the conversation list 124 can be a list of past e-mails, text messages, instant messages, telephone calls, social network communications, message board posts or voice over IP communications involving the sender 112 and a conversation thread is a series of communications that can be grouped together and Babar (US. Pub. No. 2016/0239774 A1) which discloses in Para. [0023]-[0024] about a “conversation” in the social network in one embodiment is a persistent, shared stream of posts and comments (i.e., messages) including, for example, text, rich-text, documents, audio, video, programmatic content (referred to as “gadgets”), etc. and further, Babar (US. Pub. No. 2016/0239774 A1) which discloses in Para. [0023]-[0024] about a “conversation” in the social network in one embodiment is a persistent, shared stream of posts and comments (i.e., messages) including, for example, text, rich-text, documents, audio, video, programmatic content (referred to as “gadgets”), etc. 
         Accordingly, dependent claims 15-25 and 27-33 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        

/DAVID R LAZARO/Primary Examiner, Art Unit 2455